Citation Nr: 0926379	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals from left 
shoulder surgery for recurrent dislocation of the left 
shoulder with associated degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 through 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The Veteran subsequently filed a Notice of 
Disagreement in June 2007.  After a Statement of the Case was 
issued to the Veteran in October 2007, he perfected his 
appeal in a November 2007 Substantive Appeal.

In May 2009, the Veteran moved that this appeal be advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  The 
Veteran's motion was granted by the Board in July 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Veteran's December 2006 claim seeking an increased 
rating for residuals from left shoulder surgery for recurrent 
dislocation of the left shoulder with associated degenerative 
joint disease, the Veteran expressed that he is presently 
receiving benefits from the Social Security Administration 
(SSA).  The claims file does not reflect, however, that 
subsequent efforts were made to determine whether the Veteran 
received SSA disability benefits, nor does it reflect that 
subsequent attempts were made to obtain the Veteran's SSA 
records.  Efforts should be made to contact the Veteran to 
determine whether he has received SSA disability benefits, 
and if so, to obtain the Veteran's SSA records.  38 C.F.R. § 
3.159(c)(2) (2007); see also Baker v. West, 11 Vet. App. 163, 
139 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an increased rating for 
residuals from left shoulder surgery for 
recurrent dislocation of the left 
shoulder with associated degenerative 
joint disease, currently evaluated as 20 
percent.  This letter must inform the 
Veteran about the information and 
evidence (with both lay and medical 
examples) that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The letter 
should also include the relevant 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202, and 5203 
(2008).  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided with 
a VA Form 21-4142 release and be 
requested to complete the form with the 
address information for any private or VA 
medical providers that have rendered 
treatment for the Veteran's left shoulder 
since October 2007.


2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The Veteran should also be contacted 
to determine whether he has received SSA 
disability benefits.  If such benefits 
have been received by the Veteran, SSA 
should be contacted, and all records of 
medical treatment associated with the 
Veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to an increased rating for 
residuals from left shoulder surgery for 
recurrent dislocation of the left 
shoulder with associated degenerative 
joint disease, currently evaluated as 20 
percent, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



